        Case 3:15-cv-01857-SI      Document 271    Filed 04/09/19   Page 1 of 4




DOVEL & LUNER, LLP
Simon Franzini, Cal. Bar #287631*
simon@dovel.com
Gregory S. Dovel, Cal. Bar #135387*
greg@dovel.com
Jonas Jacobson, Cal. Bar #269912*
jonas@dovel.com
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069

(additional counsel listed on next page)



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF OREGON

  LORI WAKEFIELD, individually and No. 3:15-cv-01857-SI
  on behalf of a class of others similarly
  situated,                                Joint stipulations of fact

                     Plaintiff,

                   v.

  VISALUS, INC.,
  a Nevada corporation,

                     Defendant.
        Case 3:15-cv-01857-SI     Document 271   Filed 04/09/19     Page 2 of 4




EDELSON PC                                MILLER NASH GRAHAM & DUNN LLP
Rafey S. Balabanian, ILB #6285687*        Joshua M. Sasaki, P.C., OSB No. 964182
rbalabanian@edelson.com                   josh.sasaki@millernash.com
Eve-Lynn J. Rapp, ILB #6300632*           Nicholas H. Pyle, OSB No. 165175
erapp@edelson.com                         Nicholas.pyle@millernash.com
Lily E. Hough, SBN #315277*               3400 U.S. Bancorp Tower
lhough@edelson.com                        111 S.W. Fifth Avenue
123 Townsend Street, Suite 100            Portland, Oregon 97204
San Francisco, California 94107           Tel: (503) 224-5858
Tel: (415) 212-9300                       Fax: (503) 224-0155
Fax: (415) 373-9435
                                          QUARLES & BRADY LLP
FORUM LAW GROUP                           John M. O’Neal*
Scott F. Kocher, OSB #015088              john.oneal@quarles.com
Stephen J. Voorhees, OSB #150595          Zachary S. Foster*
811 S.W. Naito Parkway, Suite 420         zachary.foster@quarles.com
Portland, Oregon 97204                    2 N. Central Ave.
Tel/Fax: (503) 445-2120                   One Renaissance Square
                                          Phoenix, AZ 85004
* admitted pro hac vice                   Tel: (602) 229-5200
                                          Fax: (602) 229-5690
Attorneys for Plaintiff Wakefield and
the Certified Class                       * admitted pro hac vice

                                          Attorneys for Defendant ViSalus, Inc.
            Case 3:15-cv-01857-SI     Document 271      Filed 04/09/19    Page 3 of 4




         The parties submit the attached stipulations of fact, as the Court instructed at the

pretrial conference. Defendant ViSalus continues to assert all objections, and the

submission should not be considered a waiver of Defendant’s objections. Defendant

further objects to the stipulation being given to the jury in written form rather than being

read to the jury.


Date: April 9, 2019                                 Respectfully submitted,

                                                    By: /s/ Simon Franzini

                                                    DOVEL & LUNER, LLP
                                                    Simon Franzini, Cal. Bar #287631*
                                                    simon@dovel.com
                                                    Gregory S. Dovel, Cal. Bar #135387*
                                                    greg@dovel.com
                                                    Jonas Jacobson, Cal. Bar #269912*
                                                    jonas@dovel.com
                                                    201 Santa Monica Blvd., Suite 600
                                                    Santa Monica, California 90401
                                                    Tel: (310) 656-7066
                                                    Fax: (310) 656-7069

                                                    EDELSON PC
                                                    Rafey S. Balabanian, ILB #6285687*
                                                    rbalabanian@edelson.com
                                                    Eve-Lynn J. Rapp, ILB #6300632*
                                                    erapp@edelson.com
                                                    Lily E. Hough, SBN #315277*
                                                    lhough@edelson.com
                                                    123 Townsend Street, Suite 100
                                                    San Francisco, California 94107
                                                    Tel: (415) 212-9300
                                                    Fax: (415) 373-9435

                                                    FORUM LAW GROUP
                                                    Scott F. Kocher, OSB #015088
                                                    Stephen J. Voorhees, OSB #150595
                                                    811 S.W. Naito Parkway, Suite 420

Joint stipulations of fact                      1
            Case 3:15-cv-01857-SI   Document 271   Filed 04/09/19   Page 4 of 4




                                               Portland, Oregon 97204
                                               Tel/Fax: (503) 445-2120

                                               * admitted pro hac vice

                                               Attorneys for Plaintiff Wakefield and the
                                               Certified Class

                                               By: /s/ John M. O’Neal (w/ permission)

                                               MILLER NASH GRAHAM & DUNN
                                               LLP
                                               Joshua M. Sasaki, P.C., OSB No. 964182
                                               josh.sasaki@millernash.com
                                               Nicholas H. Pyle, OSB No. 165175
                                               Nicholas.pyle@millernash.com
                                               3400 U.S. Bancorp Tower
                                               111 S.W. Fifth Avenue
                                               Portland, Oregon 97204
                                               Tel: (503) 224-5858
                                               Fax: (503) 224-0155

                                               QUARLES & BRADY LLP
                                               John M. O’Neal*
                                               john.oneal@quarles.com
                                               Zachary S. Foster*
                                               zachary.foster@quarles.com
                                               2 N. Central Ave.
                                               One Renaissance Square
                                               Phoenix, AZ 85004
                                               Tel: (602) 229-5200
                                               Fax: (602) 229-5690

                                               * admitted pro hac vice

                                               Attorneys for Defendant ViSalus, Inc.




Joint stipulations of fact                 2
